DETAILED ACTION
The papers submitted on 16 November 2020, amending claims 1, 7, and canceling claims 6, 9-12, are acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Applicant’s discussion, see Remarks pp. 5-6, is persuasive; the prior art does not teach or render obvious the claimed servomotor of the driving section, the rotary torque of the servomotor; and/or that the low-pressure mold clamping protection step occurs during the injection-filling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokuyama; Harumichi et al.
US 2012/0306112 A1
Hakoda; Takashi et al.
US 7,132,068 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742